                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Tarpey, LLC,                                  )
                                              )
               Plaintiff,                     )       ORDER
                                              )
       vs.                                    )
                                              )
Epic Ceramic Proppants, Inc., and             )
Jim ZXU, an individual,                       )       Case No. 1:18-cv-262
                                              )
               Defendants.                    )

       On August 30, 2019, the parties filed a “Stipulation to Continue Case Deadlines, Pretrial

Conference, and Trial.” They also filed a proposed amended discovery plan. The court ADOPTS

the parties’ stipulation and amended discovery plan (Doc. Nos. 33 and 34) and amends the pretrial

deadlines as follows:

       1.      The parties shall have until November 21, 2019, to complete fact discovery and to

               file discovery motions.

       2.      The parties shall have until December 2, 2019, to file other dispositive motions.

The final pretrial conference scheduled for January 3, 2020, shall be rescheduled for April 7, 2020,

at 2:00 p.m. by telephone. The court shall initiate the conference call. The jury trial scheduled for

January 14, 2020, shall be rescheduled for April 21, 2020, at 9:00 a.m. in Bismarck (Eagle

Courtroom) before the undersigned. A three (3) days trial is anticipated.

       IT IS SO ORDERED.

       Dated this 3rd day of September, 2019.

                                                      /s/ Charles S. Miller, Jr.
                                                      Charles S. Miller, Jr., Magistrate Judge
                                                      United States District Court
